Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 25, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  151096                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 151096
                                                                     COA: 317326
                                                                     Wayne CC: 12-011108-FC
  JEFFREY RYAN GUNNELLS,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 13, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals, and we REMAND this case to the Wayne Circuit Court to determine whether
  the court would have imposed a materially different sentence under the sentencing
  procedure described in People v Lockridge, 498 Mich 358 (2015). On remand, the trial
  court shall follow the procedure described in Part VI of our opinion. If the trial court
  determines that it would have imposed the same sentence absent the unconstitutional
  constraint on its discretion, it may reaffirm the original sentence. If, however, the trial
  court determines that it would not have imposed the same sentence absent the
  unconstitutional constraint on its discretion, it shall resentence the defendant. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 25, 2015
           t1118
                                                                                Clerk